Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a CON of 15/138,770 04/26/2016 PAT 10316388; 15/138,770 is a CON of 13/976,576 06/27/2013 PAT 9347113; 13/976,576 is a 371 of PCT/US12/67635 12/03/2012, PCT/US12/67635 has PRO 61/566,596 12/02/2011.

Election/Restrictions
Application’s election of Group I, claims 63-64 in the reply filed on 06/23/2022 is acknowledged without traverse. Claims 65-94 are withdrawn as non-elected claims; Claims 63-64 remain for examination, wherein claim 63 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially free” on line 5 in claim 63 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dubrovsky et al (US 5,238,662, listed in IDS filed on 9/24/2022, thereafter US’662) in view of Thomas et al (US 5,785,736, thereafter US’736).
Regarding claim 63, US’662 teaches a process for recovering precious metals from a precious metal containing source (Abstract, examples, and claims of US’662). US’662 specify heating a mixture of KCl/MgCl2 and Ni matte to form molten slurry (Examples of US’662), which reads on the process step of evaporating a liquid steam comprising an alkali chloride to form a crystal slurry as claimed in the instant claim. US’662 teaches forming solid chloride product, then leaching and separating (table 1, Examples, Col.12, lns.11-32 of US’662), which reads on the contact crystal slurry with a stream with at least one precious metal including Pt, Pd, and Rh as recited in the instant claim. US’662 does not specify include a substituted quaternary amine in the slurry as claimed in the instant claim. US’736 teaches a process of treating a precious metal ores and leached from a oxidized ore slurry (abstract, examples, and claims of US’736). US’736 specify that the lixiviant and 
solid residue is contacted with an anion exchange resin, preferably a strong base resin consisting of a quaternary amine attached to a polymer backbone (Col.10, lns.61-65 of US’736). Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the quaternary amine as demonstrated by US’736 in the process of US’662 in order to obtain the desired leaching results (Col.10, 61 to Col.12, ln.27 of US’736).
Regarding claim 64, US’662 specify substantially complete separating between the desired precious metal and the impurities through chlorination process (Fig.2 and Col.8, lns.49-56 of US’662), which reads on the bleeding impurities before the contacting process as recited in the instant claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 63-64 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-22 of copending application No. 13/976,576 (US 9,347,113 B2 listed in IDS filed on 9/24/2022).  
Regarding instant Claims 63-64, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-22 of the copending application No. 13/976,576 (US 9,347,113 B2) teaches all of the manufacturing process steps including evaporating a liquid stream and contact crystal slurry with a stream comprising at least one of Pd, Rd, and Pt as recited in the instant claims (refer to the claims 14-15 of the copending application No. 13/976,576 (US 9,347,113 B2). Thus, no patentable distinction was found in the instant claims compared with claims 1-22 of the copending application No. 13/976,576 (US 9,347,113 B2).

Claims 63-64 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of copending application No. 15/138,770 (US 10,316,388 B2 listed in IDS filed on 9/24/2022).  
Regarding instant Claims 63-64, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-26 of copending application No. 15/138,770 (US 10,316,388 B2) teaches all of the manufacturing process steps including evaporating a liquid stream and contact crystal slurry with a stream comprising at least one of Pd, Rd, and Pt as recited in the instant claims (refer to the claims 1-26 of copending application No. 15/138,770 (US 10,316,388 B2). Thus, no patentable distinction was found in the instant claims compared with claims 1-22 of the copending application No. 13/976576 (US 9,347,113 B2).

Conclusion
         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734